          Case 5:20-cv-00886-NC Document 51 Filed 09/24/20 Page 1 of 5




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   ROBERT J. STUMPF, JR., Cal. Bar No. 72851
 3 TENAYA RODEWALD, Cal. Bar No. 248563
   Four Embarcadero Center, 17th Floor
 4 San Francisco, California 94111-4109
   Telephone:    415.434.9100
 5 Facsimile:    415.434.3947
   Email:        rstumpf@sheppardmullin.com
 6               trodewald@sheppardmullin.com

 7 BLANCHARD, WALKER, O’QUIN & ROBERTS
   (A Professional Law Corporation)
 8 W. MICHAEL ADAMS, La. Bar No. 2338 (pro hac vice)
   333 Texas Street, Suite 700
 9 P.O. Drawer 1126
   Shreveport, Louisiana 71163
10 Telephone:    318.221.6858
   Facsimile:    318.227.2967
11 Email:        madams@bwor.com

12 Attorneys for Defendants AMERICAN SCREENING,
   LLC, AMERICAN SCREENING CORP., BIOSTAT
13 LABORATORIES, KILGARLIN HOLDINGS LLC,
   RONALD KILGARLIN, SHAWN KILGARLIN, and
14 W. BRADLY HERRIAGE

15

16                                   UNITED STATES DISTRICT COURT

17                     NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

18
19 UCP BIOSCIENCES, INC., a California                   Case No. 5:20-cv-00886-NC
   Corporation,
20                                                       STIPULATION TO EXTEND DEADLINE
                    Plaintiff,                           FOR DEFENDANT TO ANSWER THE
21                                                       COMPLAINT AND TO CONTINUE THE
           v.                                            INITIAL CASE MANAGEMENT
22                                                       CONFERENCE;
   AMERICAN SCREENING, LLC, a Louisiana                  [PROPOSED] ORDER
23 limited liability corporation; et al.,

24                     Defendants.                       The Hon. Nathanael M. Cousins
                                                         Complaint Filed February 5, 2020
25

26            Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiff UCP Biosciences, Inc. (“Plaintiff”)
27 and Defendant American Screening, LLC f/k/a American Screening Corp. (“ASC”), by and

28
                                                    -1-                   Case No. 5:20-cv-00886-NC
     SMRH:4847-5075-8092.2   STIPULATION AND PROPOSED ORDER EXTENDING DEADLINE TO ANSWER AND
                                               CONTINUING INITIAL CASE MANAGEMENT CONFERENCE
          Case 5:20-cv-00886-NC Document 51 Filed 09/24/20 Page 2 of 5




 1 through their counsel, hereby stipulate to extend the deadline for ASC to file and serve its answer

 2 to the Complaint and continue the initial case management conference as follows:

 3            WHEREAS, service of the Summons and Complaint in this Action was effected on March

 4 18, 2020;

 5            WHEREAS, on May 22, 2020, Defendants American Screening, LLC, American

 6 Screening Corp., Biostat Laboratories, Kilgarlin Holdings LLC, Ronald Kilgarlin, Shawn

 7 Kilgarlin, and W. Bradly Herriage (“Defendants”) filed a motion to dismiss Plaintiff’s second

 8 through eighth claims for failure to state a claim pursuant to FRCP 12(b)(6) (ECF 24), and

 9 defendants Shawn Kilgarlin, Biostat Laboratories, LLC, and Kilgarlin Holdings, LLC

10 concurrently filed a motion to dismiss for lack of personal jurisdiction pursuant to FRCP 12(b)(2)

11 (ECF 23);

12            WHEREAS, on July 29, 2020, after hearing both motions, the Court continued the motion

13 for dismiss for lack of personal jurisdiction for further hearing on November 4, 2020 and granted

14 Plaintiff’s request for jurisdictional discovery on disputed issues as to Shawn Kilgarlin, Biostat

15 Laboratories, LLC, and Kilgarlin Holdings, LLC, to be completed by September 30, 3030 (ECF

16 37, Minute Order);

17            WHEREAS, on August 6, 2020, the Court granted Defendants’ motion to dismiss for

18 failure to state a claim (ECF 24), dismissing claims two through seven with leave to amend and
19 dismissing claim eight without leave to amend, and ordered that Plaintiff file its amended

20 complaint by August 31, 2020 (ECF 39, Order);

21            WHEREAS, on August 28, 2020 the parties stipulated and the Court Ordered: that

22 Plaintiff’s second, third, fourth, fifth, sixth and seventh causes of action were dismissed; that all

23 Defendants other than American Screening, LLC f/k/a American Screening Corp. were dismissed;

24 that Defendants Shawn Kilgarlin, Biostat Laboratories, LLC, and Kilgarlin Holdings, LLC’s

25 motion to dismiss for lack of personal jurisdiction (ECF 23) was withdrawn as moot; that the

26 deadlines set for completing jurisdictional discovery and supplemental briefing in connection with

27 ECF 23, and further hearing on ECF 23 set for November 4, 2020, at 1 p.m., were vacated as

28
                                                    -2-                   Case No. 5:20-cv-00886-NC
     SMRH:4847-5075-8092.2   STIPULATION AND PROPOSED ORDER EXTENDING DEADLINE TO ANSWER AND
                                               CONTINUING INITIAL CASE MANAGEMENT CONFERENCE
          Case 5:20-cv-00886-NC Document 51 Filed 09/24/20 Page 3 of 5




 1 moot; and that Defendant American Screening, LLC f/k/a American Screening Corp. would file its

 2 answer to the remaining allegation in the Complaint by September 29, 2020 (ECF 48);

 3            WHEREAS, on August 11, 2020, the Court referred this action to Magistrate Judge

 4 Jacqueline Scott Corley for a settlement conference (ECF 41);

 5            WHEREAS, on September 22, 2020 the parties held a settlement conference with

 6 Magistrate Judge Jacqueline Scott Corley and reached a complete settlement conditioned on

 7 Defendants obtaining financing within 30 days of September 22, 2020;

 8            WHEREAS, on August 12, 2020, the Court continued the date of the Initial Case

 9 Management Conference from August 19, 2020 to November 4, 2020 1 (ECF 43);

10            WHEREAS, to avoid unnecessary expense and unnecessary use of the Court’s time, the

11 parties agree that the deadline for ASC to answer the Complaint should be extended by 49 days to

12 November 17, 2020, and the Initial Case Management Conference should be continued by 28 days

13 to December 2, 2020, or as soon thereafter is convenient for the Court, to permit the parties time to

14 finalize their settlement and obtain dismissal of this action;

15            NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties through

16 their counsel that the deadline for ASC to file and serve its answer to the Complaint shall be

17 November 17, 2020, and the parties request that the Initial Case Management Conference be

18 continued to December 2, 2020 at 10:00 am, or as soon thereafter is convenient for the Court.
19            IT IS SO STIPULATED.

20 Dated: September 24, 2020             SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

21
                                         By                     /s/ Tenaya Rodewald
22                                                            TENAYA RODEWALD
                                                Attorneys for Defendants AMERICAN SCREENING,
23                                              LLC, AMERICAN SCREENING CORP., BIOSTAT
                                                LABORATORIES, KILGARLIN HOLDINGS LLC,
24
                                                RONALD KILGARLIN, SHAWN KILGARLIN, and
25                                                            W. BRADLY HERRIAGE

26
     1
27   The Initial Case Management Conference was set to coincide with the anticipated further
   hearing on Defendants’ Shawn Kilgarlin, Biostat Laboratories, LLC, and Kilgarlin Holdings,
28 LLC’s motion to dismiss for lack of personal jurisdiction. That hearing has now been vacated as
   moot. (ECF 48.)
                                                  -3-                         Case No. 5:20-cv-00886-NC
     SMRH:4847-5075-8092.2   STIPULATION AND PROPOSED ORDER EXTENDING DEADLINE TO ANSWER AND
                                               CONTINUING INITIAL CASE MANAGEMENT CONFERENCE
          Case 5:20-cv-00886-NC Document 51 Filed 09/24/20 Page 4 of 5




 1
     Dated: September 24, 2020             ROGERS JOSEPH O’DONNELL
 2

 3                                         By                     /s/ Si Eun Amber Lee
                                                                 SI EUN AMBER LEE
 4                                                                Attorneys for Plaintiff
 5                                                              UCP BIOSCIENCES, INC.

 6
                                 ATTORNEY’S E-FILING ATTESTATION
 7
               As the attorney e-filing this document, and pursuant to Local Rule 5-1(i)(3), I hereby attest
 8
     that each of the other signatories whose electronic signature appears above has concurred in this
 9
     filing.
10
     Dated: September 24, 2020             SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
11                                         By                   /s/ Tenaya Rodewald
                                                              TENAYA RODEWALD
12
                                                Attorneys for Defendants AMERICAN SCREENING,
13                                              LLC, AMERICAN SCREENING CORP., BIOSTAT
                                                LABORATORIES, KILGARLIN HOLDINGS LLC,
14                                             RONALD KILGARLIN, SHAWN KILGARLIN, and W.
                                                               BRADLY HERRIAGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    -4-                   Case No. 5:20-cv-00886-NC
     SMRH:4847-5075-8092.2   STIPULATION AND PROPOSED ORDER EXTENDING DEADLINE TO ANSWER AND
                                               CONTINUING INITIAL CASE MANAGEMENT CONFERENCE
          Case 5:20-cv-00886-NC Document 51 Filed 09/24/20 Page 5 of 5




 1                                          [PROPOSED] ORDER

 2            PURSUANT TO STIPULATION, IT IS SO ORDERED:

 3                •    The deadline for Defendant American Screening, LLC f/k/a American Screening
 4                     Corp. to file and serve its answer to the complaint is extended to November 17,

 5                     2020;

 6                •    The Initial Case Management Conference is continued to
 7                     _____________________.

 8

 9 Dated: __________________
                                                         The Honorable Nathanael M. Cousins
10                                                          United States Magistrate Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    -5-                   Case No. 5:20-cv-00886-NC
     SMRH:4847-5075-8092.2   STIPULATION AND PROPOSED ORDER EXTENDING DEADLINE TO ANSWER AND
                                               CONTINUING INITIAL CASE MANAGEMENT CONFERENCE
